United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1005
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2009 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated March 21, 2008 and February 10, 2009. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment to his
right upper extremity and a 34 percent permanent impairment for the left upper extremity.
FACTUAL HISTORY
This is the second appeal before the Board. On February 23, 2000 appellant filed a Form
CA-2 claim for a left-sided carpal tunnel condition causally related to factors of his employment.
The Office accepted the claim for left carpal tunnel syndrome. Appellant received a schedule
award for 34 percent impairment of the left upper extremity on May 30, 2003. The Office
subsequently accepted a claim for bilateral carpal tunnel syndrome. On June 15, 2005 appellant
filed a Form CA-7 claim for a schedule award based on loss of use of his right and left upper

extremities. In an impairment evaluation dated April 27, 2006, an Office medical adviser found
that appellant had a four percent impairment of his right upper extremity and a five percent
impairment of his left upper extremity under the American Medical Association, Guides to the
Evaluation of Permanent Impairment.
On June 16, 2006 the Office granted appellant a schedule award for a four percent
permanent impairment of the right upper extremity. Appellant requested reconsideration and
submitted an August 14, 2006 report from Illeana Rosario, an occupational therapist, who stated
that appellant had an 11 percent bilateral upper extremity impairment due to sensory deficit of
the median nerve postcarpal tunnel release based on an August 14, 2006 impairment evaluation.
The report was cosigned on September 7, 2006 by Dr. Helena Guarda, a specialist in plastic
surgery. On October 3, 2006 an Office medical adviser, Dr. Willie E. Thompson, Boardcertified in orthopedic surgery, rejected the August 14, 2006 impairment evaluation because he
opined it was not submitted by a physician and therefore did not constitute probative medical
evidence under the A.M.A., Guides. By decision dated December 6, 2006, the Office denied
modification of the June 16, 2006 schedule award decision. In a January 24, 2008 decision,1 the
Board set aside the Office’s December 6, 2006 decision. The Board noted that Dr. Thompson
had rejected the August 14, 2006 report from Ms. Rosario, an occupational therapist, and
cosigned by a physician, Dr. Guarda, on the grounds that a report composed by an occupational
therapist did not constitute medical evidence under section 8101(2). The Office credited
Dr. Thompson’s opinion rejecting Ms. Rosario’s cosigned report despite the fact that it had
previously granted a four percent schedule award for right carpal tunnel syndrome based on
Ms. Rosario’s April 18, 2005 impairment evaluation, cosigned by Dr. Merrell, the attending
physician (and an associate of Dr. Guarda) who performed appellant’s carpal tunnel release
surgeries. The Board further stated that the report cosigned by Dr. Guarda noted pain symptoms
and sensory deficits relating to appellant’s wrist indicating that he might have additional
permanent impairment related to this area and provided an impairment rating in accordance with
specific tables of the A.M.A., Guides. It therefore indicated that the Office medical adviser erred
by neglecting to evaluate the possibility that appellant had additional impairment of his right
upper extremity related to his right-sided carpal tunnel syndrome, as indicated by Ms. Rosario’s
August 14, 2006 cosigned report. The Board therefore remanded the case to the Office for
consideration of the August 14, 2006 report cosigned by Dr. Guarda, to obtain a complete
assessment of appellant’s right upper extremity impairment in accordance with the standards of
the A.M.A., Guides. The complete facts of this case are set forth in the Board’s January 24,
2008 decision and are herein incorporated by reference.
The Office referred the case back to Dr. Thompson, the Office medical adviser. In a
February 11, 2008 report, Dr. Thompson again disregarded the August 14, 2006 report cosigned
by Dr. Guarda and merely reiterated the findings and conclusions he stated in his October 3,
2006 report. He noted that he had accorded appellant five percent impairment for the right upper

1

Docket No. 07-830 (issued January 24, 2008).

2

extremity based on a persistent, positive postoperative electromyelogram (EMG) and positive
nerve conduction studies in his October 3, 2006 report.2
By decision dated March 21, 2008, the Office, relying on Dr. Thompson’s opinion, found
that appellant was entitled to an additional one percent impairment for his right upper extremity.
On October 27, 2008 appellant requested reconsideration. Appellant did not submit any
additional medical evidence.
By decision dated February 10, 2009, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.4 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.5
ANALYSIS
The Board in its January 28, 2008 decision directed the Office to evaluate Dr. Guarda’s
cosigned August 14, 2006 report. Dr. Thompson reviewed the report and stated in his
October 2006 report that he stood by his previous calculations. The Office, relying on
Dr. Thompson as the weight of the evidence, denied an award for additional impairment for the
left upper extremity but granted one percent additional impairment for the right upper extremity.
The Board finds that, however, as the record now stands, a conflict exists in the medical opinion
evidence between Dr. Guarda and Dr. Thompson concerning the degree of appellant’s permanent
impairment of both the right and left upper extremities. The Board sets aside the March 21, 2008
Office decision and remands for referral of appellant, the case record and a statement of accepted
facts to an appropriate independent medical specialist to resolve the conflict as to whether
appellant had additional impairment as indicated by Dr. Guarda’s August 14, 2006 cosigned
2

In its June 26, 2006 decision, the Office awarded a four percent right upper extremity impairment based on
Dr. Thompson’s April 2006 report. In his October 3, 2006 report, Dr. Thompson rated a five percent impairment
based on appellant’s continuing positive EMG and nerve conduction studies. The Office, however, did not modify
its award of five percent right upper extremity impairment in its December 6, 2006 decision.
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

Id. at § 8107(c)(19).

5

20 C.F.R. § 10.404.

3

report. After such further development of the record as it deems necessary, the Office shall issue
a de novo decision.6
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2008 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to the Office for further
action consistent with this decision of the Board.
Issued: November 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

In light of the Board’s decision to set aside and remand the Office’s March 21, 2008 decision to reevaluate the
proper amount of impairment to appellant’s right upper extremity, the Board need not consider the Office’s
February 10, 2009 nonmerit decision.

4

